Motion Granted; Dismissed and Memorandum Opinion filed September 26, 2013.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00469-CR

                      ANDREW SCOTT PARKE, Appellant
                                              V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1202736


                MEMORANDUM                              OPINION
      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                         PER CURIAM

Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).